Title: From George Washington to Major General Israel Putnam, 26 May 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Morris Town 26th May 1777.

I wrote to you upon a particular Subject Yesterday, to which I refer, and request to know your sentiments thereon, as soon as you can with propriety communicate them, because it may have some influence upon my movements in this quarter.
An Express from Govr Trumbull, which came in last night, informs me that two Hessian Regiments and an half, and the 63 British had orders on the 17th Instt to embark; and that 27 Sail of Transports left Newport on the 20th, and were seen off Seabrook, bearing Westward for New York, supposed to contain the above Troops from Rhode Island.

The Enemy have withdrawn (I am informed) their Men from Bonam Town and Piscataway and marched them into Brunswick, whether for offence or defence, I know not; but I believe the latter, as they have discovered a pretty considerable stir among our men this few days past. I am Dear Sir &ca

G. Washington

